     Case 6:19-cv-00026-JRH-BWC Document 12 Filed 06/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 JOSHUA CORBIN,

               Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-26

        V.



 BRYAN ADAMS; and JESSICA HOWARD,

               Defendants.


                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 10. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs claims against Defendant Adams.

Plaintiffs Eighth Amendment claim against Defendant Howard remains pending. Doc. 11.

       so ORDERED,this //^ day of June, 2020.



                                     J. RAND>>f^HALL, QHIEF JUDGE
                                     UNITED^ATES DISTRICT COURT
                                     SOUTt^RN DISTRICT OF GEORGIA
